



Exhibit 10.6
[Avon Letterhead]












18 May 2017


Private and Confidential


James Thompson


Dear James,


It is with great pleasure that I am able to offer you on behalf of Avon
Cosmetics Limited ("the Company"), wholly-owned subsidiary of Avon Products.
Inc. ("Avon") the permanent position of Senior Vice President, General Counsel
and Chief Ethics & Compliance Officer of Avon. The Company is part of the Avon
group of companies ("the Avon Group"). You will report to Sheri McCoy, Chief
Executive Officer of Avon and your expected commencement date will be on or
about 1 August, 2017. This offer is subject to successful receipt of a UK Visa.


The terms and conditions of your employment are set forth herein and in your
contract of employment, attached hereto and incorporated in all respects.


Your annual base salary will be £490,000 payable in accordance with the
Company's remuneration practices described in your contract of employment.
Although this salary is quoted on an annual basis, it does not imply a specific
period of employment.


You will be eligible to participate in the annual incentive program available to
similarly situated Senior Vice President-level Associates. Your annual target
award in 2017 will be 70% of your earned eligible base salary. Annual awards are
contingent on relevant individual and business performance goals being achieved
and the terms and conditions of the applicable annual incentive program. Annual
incentive program payments, if any, are generally made early in the year
following the performance period. For the 2017 year, the value of your annual
incentive award shall be reduced pro-rata based on your employment commencement
date (subject to applicable performance measures being achieved), provided that
your employment commences before October 1, 2017.


You will be eligible to participate in the long-term incentive program ("LTIP")
available to similarly situated Senior Vice President-level Associates. Your
first regular LTIP award is expected to be granted on your start date, with an
expected recommended target value of 180% of your eligible, annual base salary,
subject to approval of the Compensation and Management Development Committee of
Avon's Board of Directors. Subsequent LTIP awards, if any, generally will be
granted in March of each year, in the same form and subject to the same terms
and conditions as LTIP awards for similarly situated Senior Vice President-level
Associates. Long-term incentive awards for your level are currently delivered
1/3 in Restricted Stock Units (RSUs), 1/3 in Performance RSUs and 1/3 in
Premium-priced Stock Options. Avon reviews the annual and long-term incentive
programs from time to time and reserves the right to change the applicable award
mix and the design of the programs at its discretion.









--------------------------------------------------------------------------------








The Company believes strongly in a culture of ethics and compliance and you will
be covered by and must comply with Avon's Code of Conduct and other policies. In
particular, the Company expects all staff to respect the privacy of other
individuals and protection of their personal data. This offer is subject to you
agreeing and signing up to our data privacy terms, which are set out separately.


As a senior executive of Avon, you will also need to adhere to stock ownership
guidelines, which encourage executive share ownership and align executive
interests with those of shareholders. You will have an ownership target equal in
value to two times base salary and will be expected to hold 50% of net shares
acquired upon vesting of equity awards until this target has been satisfied.
Additionally, you will be covered by Avon's Compensation Recoupment Policy and
Avon's Change in Control Policy.


You represent and agree that your acceptance and execution of this offer does
not conflict with or violate any of the terms, conditions or provisions of any
existing contractual relations to which you are bound, and does not conflict
with any duties owed or owing to your current employer.


Your employment is contingent upon you passing a satisfactory background
investigation, reference checks and compliance with immigration law. As you may
be aware, government regulations requires that the Company verify the employment
authorisation status of all new employees.


Once you sign your new contract we will send you some additional forms to
complete:


•
Pension entitlement and enrolment

•
Bank details

•
Avon's data privacy agreement

•
When you join Avon you will be required to access our HR system and update both
your contact information and personal Information.

•
You will also be required to bring a copy of your right to work documents on
your first day at Avon



Please contact Gina Fitzsimons if you have any queries.


In the meantime we look forward to you joining the Company.






Yours sincerely,


/s/ Susan Ormiston


Senior Vice President, Human Resources and Chief Human Resources Officer




cc: Gina Fitzsimons, Group Vice President, Human Resources, Global Compensation
& Benefits &
Global Functions,






Accepted and Agreed to:


/s/ James Thompson
 
18-5-17
 
James Thompson
 
Date
 






--------------------------------------------------------------------------------





[Avon Letterhead]
Contract of Employment


This statement contains the main terms and conditions of your employment with
Avon Cosmetics Limited ("The Company"), for the position of Senior Vice
President, General Counsel and Chief Ethics & Compliance Officer of Avon.
Please ensure you read and understand this document. If you have any queries
relating to your employment please contact the Human Resources Department.




Surname:
Thompson

Forename:
James    

Address of Employee:
TBC

Post code:
TBC



Job Title:
Senior Vice President, General Counsel and Chief Ethics & Compliance Officer of
Avon

Reporting to:
Chief Executive Officer

Grade:
A02

Effective Date:
On or about 1August 2017 (subject to successful receipt of a UK Visa)

Continuity of Employment:
No previous service counts towards your continuity of employment.

Salary:
£490,000 per annum

Annual Incentive Programme:
As stated in your offer letter, you are eligible for the annual incentive
programme available to similarly situated Senior Vice President level
associates, with a target level of 70% of earned eligible base salary. The
actual amount of bonus awarded is contingent on relevant individual and business
performance goals being achieved and the terms and conditions of the applicable
annual incentive program. The payment of bonus and the rules of the scheme are
at Avon's discretion and are subject to change. Details of the bonus scheme will
be supplied annually.








--------------------------------------------------------------------------------





Long Term Incentive Plan:
As stated in your offer letter, you are eligible to participate in the long-term
incentive plan available for similarly situated associates at your level.
Further details of the scheme are available on request. Please note the terms of
the scheme are subject to change.

Working hours:
Weekly hours: 37.5 plus such additional hours as are necessary for the proper
performance at your duties. You acknowledge that you shall not receive further
remuneration in respect of such additional hours.

Location:
You will be based at Avon's corporate headquarters in Chiswick.

You may be required to work at other Avon sites from time to time.
Remuneration:
Method of Payment

You will be paid monthly in arrears by or on the last working day of each month
by direct credit transfer to your bank or building society account.
Basic Pay Review
Your basic pay will be reviewed annually based on performance.
Deductions
The Company reserves the right to make deductions from your pay in the event of
any monies owing to the Company but attributable to you.
Normal Working Pattern:
The Company operates in accordance with the Working Time Regulations 1998. If
you require further information please refer to the Company Working Hours Policy
held electronically on the HR website.

Flexibility:
Avon will expect you to perform all reasonable tasks assigned to you during the
course of your employment which it believes you are competent to perform; you
will be required to be flexible in your job responsibilities and to react to the
needs of the business. This means that you may be required to:

1.
vary your working hours

2.
to travel on the Company's business (both within the United Kingdom or abroad}
as may be required for the proper performance of your duties under the
appointment

3.
carry out duties which may be outside the scope of your normal responsibilities
but which you are competent to perform.



The Company will give reasonable notice for any changes with regard to
occasional travel that might affect you and will always strive at a very minimum
to





--------------------------------------------------------------------------------





provide 48 hours’ notice. During your employment, you will not be required to
work outside the United Kingdom for any continuous period of more than one
month.
Private Medical Insurance:
You will be eligible for private medical cover for yourself

and up to family cover, depending on your personal circumstances.
If you wish to join the scheme you can do so by using our Flexible Benefits
system, UP2U. You will receive confirmation of the website and access details
shortly after joining the Company.
Further changes to your PMI subscription can only be made once a year when the
UP2U 'window' is opened to all eligible employees or if a 'lifestyle event’
(marriage/divorce/birth of child) occurs.
Please note PMI is a benefit which is taxable at source.
Life Assurance:
4 times annual salary is paid on death in service (subject to a cap of £ 1.8
Million).



Company Sick Pay:
The Company operates a Company Sick Pay Scheme

for the benefit of its employees which is in addition to Statutory Sick Pay
entitlement. All payments made under this company scheme are at the sole
discretion of the Company. Please refer to the Company Sickness Absence Policy
which outlines the circumstances in which Company sick pay may be withheld.


                
Service with Avon
 
Entitlement


0-1 year
 
4 weeks
1-2 years
 
8 weeks
2-5 years
 
16 weeks
5+ years
 
26 weeks





Pension Scheme:
Avon operates an employee contributory pension scheme which is open to all
permanent and fixed term employees. Under current Auto Enrolment legislation
Avon is required to automatically enroll employees who meet certain criteria
into a qualifying scheme. Full details of the current Avon Pension Scheme, the
enrolment criteria and how Auto Enrolment is applied can be found in the
enclosed pension documents. For tax purposes, the Pension Input Period in the
Avon Cosmetics Pension Plan ends on 3181 March each year.

Company Car:
You are eligible for a Company Car at the benchmark level for your grade or an
annual cash equivalent of £15,252, subject to normal deductions.

You will be provided separately with a copy of the Company Car policy.
Further details can be obtained from the Car Fleet department on [-].
Holiday Entitlement:
The Company's holiday year runs from 1 January to 31 December. You are entitled
to 28 days holiday per year plus 8 public holidays.






--------------------------------------------------------------------------------





An employee will accrue holiday from the day their employment with Avon starts.
For the avoidance of doubt, you will be able to take holiday as from the start
of your employment, without the need to accrue it first. At the conclusion of
your employment, you will be paid for any accrued but untaken holiday.
Holiday entitlement on termination will be calculated according to the
percentage of the year worked i.e. as the number of days worked divided by 365
(366 for a
leap year). Should you have taken in excess of your accrued entitlement the
company may deduct the cash equivalent from your final salary. At the Company’s
discretion you may be required to reserve several days of your holiday
entitlement. You will be notified of any such requirement in advance on an
annual basis.


Flexible Benefits:
The Company operates a self-service electronic flexible benefits scheme called
UP2U. Shortly after joining the Company you will be sent details of Avon's UP2U
scheme which will allow you to opt into the Private Medical Scheme and to
purchase childcare vouchers at that time. Following this there are annual
enrolments for the flexible benefits scheme. Enrolment details will be sent to
you at this time.



Notice Period:
In the event of involuntary termination (other than for cause) the Company
agrees to pay you the equivalent of 24 months' base salary and support the
repatriation of your family to the US, on the basis that you enter into an
appropriate settlement agreement with the Company which shall include for
example a general release of claims, non-competition and non-solicitation
provisions and other covenants.



In all other circumstances, you are entitled to receive and are obliged to give
30 days' notice (or statutory notice, whichever is greater).


The Company reserves the right to pay salary in lieu of notice. Alternatively
the Company reserves the right to terminate your employment without notice or
salary in
Lieu of notice in accordance with the Disciplinary Procedure.


Should you wish to resign from the Company, a letter of your intended
resignation should be sent to the Company. The Company requires you to work your
notice period unless otherwise mutually agreed. If you fail to give notice to
the Company or give the incorrect notice, the Company shall be entitled to
withhold a sum from any monies due to you equivalent to the value of the salary
you would have been entitled to during the un-worked notice period.





--------------------------------------------------------------------------------





For the purposes of this clause, a termination "for cause" shall mean a
termination by the Company because of your (a) continued failure to perform
substantially your duties; (b) your wilful failure to perform substantially your
duties or other wilful conduct that is materially detrimental to the Company;
(c) your personal dishonesty in the performance of your duties;
(d) your breach of fiduciary duty involving personal profit; (e) your commission
or conviction of a felony or misdemeanour or pleading guilty to a felony or
misdemeanour; (f) your wilful or significant violation of any Avon rule or
procedure, including without limitation, absenteeism, violation of safety rules
or insubordination; or (g) violation of the Code of Conduct.
All determinations of whether any of the events above have occurred and/or
whether cause shall have occurred will be determined by the Company in its sole
discretion.


Garden Leave:
The Company reserves the right to require you not to attend your place of work
for all or part of your notice period, in its absolute discretion. This period
is referred to as "Garden Leave". During Garden Leave:

(a)
the Company shall be under no obligation to provide

any work to you and may revoke any powers you hold on behalf of the Company (or
any group company);
(a)
the Company may require you to carry out alternative duties or to only perform
such specific duties as are expressly assigned to you, at such location
(Including your home) as the Company may decide;

(b)
you will be continue to receive your basic salary and normal contractual
benefits in the usual way and subject to the terms of any benefit arrangement;

(c)
you shall remain an employee of the Company and bound by the terms of this
agreement (including any

implied duties of good faith and fideli1J' ); and
(d)
the Company may exclude you from any premises of the Company (or any group
company).



Any accrued but unused holiday entitlement shall be deemed to be taken during
any period of Garden Leave.




Company Equipment:
If you are allocated any Company equipment and your employment is terminated for
whatever reason, unless otherwise agreed in writing, you must immediately return
all company equipment in good working order as received by you.

Deductions may be made from any final payments for any associated loss or
damage.




Code of Conduct:
Some examples are outlined below, however this is not exhaustive and you should
refer to the Code of Conduct on the Avon Global Website for further guidance.






--------------------------------------------------------------------------------





Code of Conduct - Gift
The exchange of gifts is often used as a way to enhance business relationships,
and within the guidelines stated in Avon's Code of Conduct and Ethics, this is
an acceptable practice. Avon permits gifts only of "nominal value,” such as
meals, fruit baskets, and bottles of wine, flowers, chocolates/candies, tickets
lo occasional sporting events or concerts, and other routine gifts.



Any gifts of greater than nominal value or that otherwise exceed the common
courtesies associated with ethical business practices could give the appearance
of impropriety and must not be accepted. Examples of gifts that are not
permitted include vendor-sponsored trips, vacations, luxury leather accessories,
electronics or sporting equipment. Cash and/or loans of any amount are strictly
prohibited at all times.


These same standards apply to associates of all levels within the company. If
there is any question as to whether or not the value of an offered gift is more
than nominal, consult with your Manager or HR.
Code of Conduct - Conflict of Interest: In line with Avon's Code of Conduct and
Ethics, employees have an obligation to act in the best interest of the Company.
Conflicts of interest are prohibited, which means that no employee should place
himself or herself in a situation in which personal interest might conflict with
the interest of the Company. A breach of these rules may lead to disciplinary
action.
A "conflict of interest”' occurs when an associate's private or family Interest
interferes in any way, or even appears to interfere, with the interest of the
Company.
A conflict of interest can arise when an associate takes an action or has an
Interest that may make it difficult for him or her to perform his or her work
objectively and effectively.
Code of Conduct - Other Interests:
You should not engage directly or indirectly in any business or employment if,
in the reasonable opinion of the Company, this work may have an adverse effect
upon the performance of your duties for the Company.



Inventions and Improvements:
Any invention, design or improvement upon any existing Invention, product or
work during the course of your employment will belong to the Company. This
includes any computer programme or design whether or not it is capable of patent
registered design, design right, database, copyright or any other similar
protection, and whether you made or discovered it alone or in conjunction with
anybody else. You must immediately tell your Line Manager of any such invention
or improvement.








--------------------------------------------------------------------------------





It the Company asks you to do so, you must comply with any requests that it
makes in order to ensure that the invention or improvement becomes or remains
the property of the Company or its nominee.
Confidential Information:
You must not (at any time) either during or at any time after the termination of
your employment:

•
divulge, disclose or communicate any confidential Information to any person or
persons, firm or company other than duly authorised employees of the Company

or
•
use any confidential information for your own purposes or for any purposes other
than those of the Company.

You must at all times exercise utmost care, attention and discretion in handling
any confidential information relating to the Company or personal information
relating to an individual of which you are aware.


For the purposes of this clause, confidential information includes any of the
below:
•
information in whatever form relating to the organisation

•
business plans

•
finances

•
transactions

•
terms of business

•
marketing strategies

•
sales

•
customers and prospective customers

•
suppliers

•
design and manufacturing process

•
technical specifications

•
private affairs of the Company

•
personal information relating to an individual

•
other information of a confidential nature



Data Protection and Privacy:
All Information within the Avon Group is processed in accordance with the
requirements of the Data Protection Act. The Company expects all staff to
respect the privacy of other individuals and protection of their personal data.
Your offer of employment is subject to you agreeing and signing up to our data
privacy terms.



Right to Search:
To help the Company provide a safe environment and to deter criminal, obscene,
pornographic or defamatory acts. While on Company premises or while using
company equipment, the Company has the right to carry out:

•
Searches of your person, personal belongings and vehicle without notice in
accordance with Company guidelines.

•
Drug, drink and substance checks without notice, in line with the Misuse of
Drugs and Alcohol policy.








--------------------------------------------------------------------------------





•
Video surveillance.

•
Monitoring of electronic communications on private or public lines, such as
email.



Failure to comply will lead to disciplinary action and may lead to dismissal.


Key Company Policies:
The following policies are available on the HR website:

Grievance Policy
Performance Capability Policy Misconduct Policy
Sickness Absence Policy
Medical Examinations:
The Company may require a medical report to enable it to make decisions
regarding your employment, e.g. in cases of Ill-health. The Company may require
you to undergo a medical examination by its medical advisor. In addition, you
will be expected to provide the Company's health professional with information
about your medical condition as it may reasonably require. This is in order to
ensure your state of health enables the Company to act within both yours and the
Company's best interest. You may be asked in specific circumstances to consent
to the Company contacting your doctor and to his or her discussing your medical
condition and history with us or a doctor nominated by the Company.



Collective Agreement:
There is no collective agreement which directly affects your employment.

Variations to Terms and Conditions:
The Company reserves the right to change the terms and conditions of your
employment from time to time to take into account Company policy, the needs of
the business and/or new legislation. This may include Implementation of new
policies and procedures as they become necessary to meet the needs of the
business.

Reasonable notice will be given when this occurs.
Entire Agreement
This agreement, together with the offer letter and Relocation Letter, constitute
the entire agreement between the parties and supersedes and extinguishes all
previous agreements, promises, assurances, warranties, representations and
understandings between them, whether written or oral, relating to its subject
matter. Each party acknowledges that in entering into this agreement it does not
rely on and shall have no remedies in respect of any statement, representation,
assurance or warranty (whether made innocently or negligently) that is not set
out in this agreement.

Governing Law
This agreement and any dispute or claim arising out of or in connection with it
or its subject matter or formation shall be governed by and construed in
accordance with the law of England and Wales.






--------------------------------------------------------------------------------





Jurisdiction
Each party irrevocably agrees that the courts of England and Wales shall have
exclusive jurisdiction to settle any dispute or claim arising out of or in
connection with this agreement or its subject matter or formation.









I confirm that I agree with the terms and conditions set out in this Contract of
Employment and agree to be bound by the rules of the Company policies:




Name: James Thompson
Signed: _/s/ James Thompson ______________


Date: ___18-5-17______________________






Signed on Behalf of the Company




Name: Susan Ormiston, Senior Vice President, Human Resources and Chief Human
Resources Officer

Signed: __/s/ Susan Ormiston ______________


Date: ___18-May-17_____________________





